                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-00312-GCM
 WEST INVESTMENT FOREIGN
 SHARES, LLC,
 FIDUS INVESTMENT
 CORPORATION,

                Plaintiffs,

    v.                                                        ORDER

 GROVE 1005, LLC
 JOHN SHAW
 DANIEL A. MCCOLLUM
 MCCOLLUM BUSINESS, LLC,

                Defendants.


         THIS MATTER comes before the Court upon two motions filed on September 11, 2020.

The first motion is Third-Party Defendants Drivetrain, LLC (“Drivetrain”) and Tim Daileader’s

Motion for Order Clarifying Effect of August 17, 2020 Order on Movants’ Obligations with

Respect to Third-Party Complaint or, Alternatively, for Order Extending Time to Respond to

Third-Party Complaint [ECF Doc. 56]. The Second Motion pertains to Defendants Dr. Danial A.

McCollum and McCollum Business, LLC’s Unopposed Motion for Extension of Time [ECF Doc.

57]. Having reviewed the Motions and being fully apprised of the premises, the Court finds good

cause to extend the time within which the moving parties are required to file amended and

responsive pleadings.

         IT IS HEREBY ORDERED that Dr. McCollum shall file his Amended Answer, Amended

Counterclaim, and Amended Third-Party Complaint by or before October 18, 2020;




                                              1

          Case 3:19-cv-00312-GCM Document 58 Filed 09/14/20 Page 1 of 2
       IT IS FURTHER ORDERED that Third-Party Defendants Drivetrain and Daileader shall

have until twenty days following the filing of all amended pleadings to respond thereto by filing

any responsive pleadings.

       SO ORDERED.


                                      Signed: September 14, 2020




                                                2

         Case 3:19-cv-00312-GCM Document 58 Filed 09/14/20 Page 2 of 2
